DEAR CLERK PLEASE

KZ,ZU@'O‘ l

FILE THIS TWO PAGE EMERGENCY'MOTION-
T AM A FRIEND GF JONATHAH HUNOZ. WHE& ELPASO CSUNTY FORWARDED

HIS WRIT TO YOU WITHOUT HAKING THE APPROPRIATE FACT FINDIHGS, I HELPED

HIM TENDER THIS MOTION. I SENT IT TO HIH HE LIKED IT AND SENT IT BACK

TO ME, SO PLEASE FILE IT WITH TBE HDNORABLE COURT A/S/A/P.

HIS ACTUAL MAILING ADDRESS IS: JONATHAN NUNOZ

5225 Carousel Dr.
Apt@ §6'" 23
El Paso, TX 79912

HE WAS AN INMATE ON THIS UNIT IN THE PAST, NOW HE IS OUT ON PAROLE.

WE

 

" ".'.1'§"1 :11\;"-.'¢'.1'\'¢{! l T

HAURICE MICEON LEWIS,
filing a motion on behalf of
Jonath§n Munoz.

HE©EWED E[`l\§

comm oFQst@eNALAPPEALS
FEB 27 2015

l Ab@€.¢&ccst@, C!@zk

 

 

..`._ __`.

~THE'HABEAS"cAUSE a-~--#--wRIT-NO.F` WR#82'846-01 l.

 

 

FROM ELPASO COUNTY, TX ------

NOW IN THE TEXAS COURT OF CRIMINAL
APPEALS.

EX PARTE

BO'I¢OS`-¢Q'>¢O'-`CO!

JONATHAN -MUNOZ

OBJECTION TO THE TRIAL COURT'S FADLURE TO DO ANY INVESTIGATION 0

ON THE WRIT ALLEGATIONS, AND FAILURE TO DONTHE APPROPRIATE FACT

FINDINGS AND CONCLUSIONS OF LAW, EVENFTHOUGH THE APPLICANT HAS
STATED FACTS, THAT IF TRUE, ENTITLE HIM.TO RELIEF.

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

The Applicant, Jonathan Munoz, pro-se, has stated facts with-
in the above said writ recently sent to your honora`)le Court,
that if true, might entitle him to habeas corpus relief. Based
on the Grounds,and situation,additional facts are needed in or-
der for the issues raised to be.resolved. Eurthermore, at bare-
minimum an affidavit from defense counsel is needed-in regards v
to the ineffective assistance of counsel grounds.

Because the trial court didwnot designate the ineffective as~
sistance grounds to be resolved, failed to have even a proper
hearing, failed to ORDER defense counsel to file an affidavit in
response to the grounds, did not make any findings of fact and
conclusions of law concerning any of the groundsi and State re-
lied on it's statutory deemed denial, I, the Applicant} respect-
fully OBJECT as stated in the above heading. AND FURTHERMORE
R E Q U E S T` T H I S H 0 N 0 R A B L E C 0 U R T R E M A N D
T H E W R I TV B A C K. T 0 T H E T R I A L C O U R T F 0 R
T H E TF I N D I N G 0 F T;H E .A D D I T I 0 N A L F A C T~`

S N E E D E D ~T O R E S O L V E A L.L G R 0 U N D S R A I-

S E D.(hearings, depositions, affidavits, etc.) THANKYOU;

Respectful y Submitted,

   

 

Jonathan Munoz
5225 Carousel
Apt. #6

El Paso, TX. 79912

CERTIFICATE OF SERVICE

 

I, certify that I placed a true copy of this same objection
in the mailbox in El Paso, Texas with proper postage, and proper-"
ly addressed to the El Paso County, TX Criminal District Attor-

ney.

      

onathan Munoz.